JUSTICE GABRIEL,
dissenting.
£382 Although I agree with much of the majority's analysis in this case, I believe that Initiative # 63 contains at least two subjects that are not necessarily and properly connected. Accordingly, I respectfully dissent.
I, Analysis
¶33 I need not repeat the majority's recitation of the applicable law concerning the single subject requirement. I would add only the following two points, which are pertinent to my analysis.
34 First, the single subject requirement "prevents the proponents from combining multiple subjects to attract a 'yes' vote from voters who might vote 'no' on one or more of the subjects if they were proposed separately." In re Title, Ballot Title & Submission *637Clause for 2018-2014 #76, 2014 CO,52, ¶8, 833 P.3d 76, 79.
11 35 Second, I agree that when an initlative tends to effectuate one general objective or purpose, the initiative presents only one subject, and provisions necessary to effectuate the initiative's purpose are properly included within its text. In re Title, Ballot Title & Submission Clause for 2013-2014 # 90, 2014 CO 63,, ¶ 11, 328 P.3d 155, 159. "The breadth of the objective, however, is not without limits. Thus, "[al proponent's attempt to characterize an initiative under some general theme will not save the initiative from violating the single-subject rule if the initiative contains multiple subjects." In re Title, Ballot Title & Submission Clause for 2009-2010 # 91, 235 P.3d 1071, 1076 (Colo.2010).
186 Here, I agree with the majority that many of Initiative # 63's provisions are nee-essarily and properly connected to its principal purpose of establishing a fundamental right to a healthy environment. In my view, however, proposed subsection 4 of Initiative # 68 states a separate. subject,
1 37 Subsection 4 provides, "State and local governments and their agencies shall assign the highest priority to the protection of a healthy environment." I cannot agree that this: provision, which I beliéve would give the new fundamental right to a healthy environment priority over other constitutional rights, is necessarily and properly connected to the creation of the new constitutional right. See In re 2013-2014 #90; "11, 328 P.3d at 159. Moreover, in my view, a voter who supports a healthy environment might be inclined to vote for Initiative #68, even though he or she might have been inclined to vote against the provision giving the new constitutional right priority over other constitutional rights, had that subject been proposed separately. Accordingly, Initiative # 63 combines multiple subjects to attract a "yes" vote from voters who might vote "no" on one or more subjects if they were proposed separately, and thus, this initiative achieves precisely what the single subject requirement seeks to prevent. See In re 2013-2014 #76, 18, 883 P.3d at 79.
©~(388 Similarly, although provisions necessary to effectuate an initiative's broad purpose are properly included within its text, In re 2013-2014 # 90, ¶ 11, 328 P.3d at 159, not every provision that is related to an initiative's general theme can be said to be necessary to effectuate the initiative's purpose, see In re 2000-2010 #91, 235 P.3d at 1076. In this case, giving the new constitutional right to a healthy environment priority over all other rights is indisputably related to Initiative #68's broad purpose. I cannot agree, however, that such prioritization is necessary to effectuate that broad purpose. See In re 2013-2014 # 90, ¶ 11, 328 P.3d at 159.
{839 I am not persuaded otherwise by the proponents' suggestion that prioritization of the new healthy environment amendment over other rights is merely an effect of Initiative # 68, and the possible effect of a measure on Colorado law is irrelevant to the single subject analysis. In my view, Initiative # 63's prioritization provision, Initiative #63, § 4, is not merely an effect of the healthy environment amendment. Rather, if adopted, it would embody an independent and substantive change to applicable law, and I believe that voters would be surprised to learn that a "yes" vote for a healthy environment amendment would materially alter the priorities of the rights set forth in our Bill of Rights, See § 1-40-106.5(1)(e)(IT), CRS. (2015) (providing that the single subject requirement seeks "Itlo prevent surreptitious measures and apprise the people of the subject of each measure by the title, that is, to prevent surprise and fraud from being practiced upon voters"). >
{40 Accordingly, I believe that Initiative # 68 violates the single subject requirement.
II. Conclusion
T41 For these reasons, I respectfully dissent.